October 10, 2013




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                     WILL ADRIAN SAMUELS, Appellant

NO. 14-13-00821-CR                          V.

                       THE STATE OF TEXAS, Appellee
                     ________________________________

      This cause was heard on the motion of the appellant to withdraw notice of
appeal. Having considered the motion the Court orders the appeal DISMISSED.

      We further order the mandate be issued immediately.

      We further order this decision certified below for observance.